Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of William               Appeal from the County Court at Law of
Richard Johnson, III and Ruth Elizabeth                Lamar County, Texas (Tr. Ct. No. 81576).
Johnson and In the Interest of J.K.J.,                 Memorandum Opinion delivered by Chief
C.D.W.J., IV and F.J., Children                        Justice Morriss, Justice Carter and Justice
                                                       Moseley participating.
No. 06-13-00122-CV




       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.


                                                       RENDERED JANUARY 23, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk